PCIJ_AB_46_FreeZonesUpperSavoyGex_FRA_CHE_1932-06-07_JUD_01_ME_01_FR.txt. 174

OPINION DISSIDENTE
DE M. ALTAMIRA ET DE SIR CECIL HURST

Nous soussignés, juges de la Cour, regrettons de ne pas pou-
voir nous rallier au présent arrêt et exprimons dans les
considérations suivantes les raisons de notre dissidence.

En dehors d’autres points qui seront examinés plus loin, les
deux questions principales sur lesquelles notre opinion diffère
de celle de la majorité sont la question de l'interprétation de
l’article 435, alinéa 2, en ce qui concerne la seconde partie de la
question soumise à la Cour par l’article premier, alinéa premier,
du compromis de 1924, et celle de l'interprétation de ce même
compromis, notamment de son article 2, alinéa premier.

L'article premier, alinéa premier, du compromis demande à la
Cour de dire si, « entre la France et la Suisse, l’article 435,
alinéa 2, du Traité de Versailles », etc., « a abrogé ou a pour
but de faire abroger les stipulations .... relatives à la struc-
ture douanière et économique des zones franches », etc. Il
y a donc deux questions différentes. Nous n’avons rien à
dire pour ce qui concerne la premiére. Au sujet de la seconde
(si l’article 435, alinéa 2, « a pour but de faire abroger »),
une remarque préliminaire est à faire: le libellé de la question
pose celle-ci à l'égard de l’article 435, alinéa 2, avec ses
annexes, mais seulement au point de vue de son effet juri-
dique dans les relations internationales « entre la France et
la Suisse ». Il est donc évident que toute réponse à donner
à cette question ne peut préjuger l'interprétation de l’article
au delà du cas concret catégoriquement fixé par le compromis

dans son article premier.

Cette question du « but », c’est-à-dire de lintention de
l’article 435 en lui-même, n'existait pas dans le contre-projet
suisse de 1924 où, pour la première fois, a été envisagée la
position du différend entre les deux Gouvernements, dans le
champ d’une interprétation de l’article 435 précité. Elle
apparaît seulement dans le libellé du compromis de 1924, et
une fois engagée.la procédure résultant de la soumission de

. 82
175 OPINION DE M. ALTAMIRA ET DE SIR CECIL HURST

ce compromis à la Cour, une modification de Ia formule de
la question ci-dessus se fait jour dans les conclusions jointes
à la Réplique suisse de 1929 (conclusion 2), où les mots «a
pour but de faire abroger » se trouvent expliqués dans ce
sens « qu'il [l’art. 435, al. 2} n’oblige pas la Suisse à accepter
comme seule base possible du règlement futur l'abrogation
des zones franches ».

Cette interprétation de la deuxième question posée à l'ar-
ticle premier, alinéa premier, du compromis a été acceptée par
la Cour, qui l’a exprimée par l'introduction du mot « obliga-
toirement », équivalent aux mots «seule base possible »
employés par la Suisse. Il semble évident que la Cour, aussi
bien que l'agent du Gouvernement suisse, ont adopté cette
position en considération expresse des négociations futures
qu'en vue d'aboutir à un accord l'alinéa 2 de l’article 435
du Traité de Versailles avait prévues. Ces négociations, aux-
quelles les Puissances signataires ont confié la solution défini-
tive de l'affaire et, en même temps, la complète exécution de
Varticle précité, précisent le domaine où la question des zones,
foncièrement posée dans l'article 435 à l'égard de la pensée et
de la volonté des Puissances signataires du traité et aussi
des stipulations originaires du régime des zones, se change
dans une question du ressort exclusif de la souveraineté des
deux États principalement intéressés. Il est aussi évident que
le but pratique de ce changement, exprimé dans les derniers
mots de l'alinéa 2 de l'article 435, est d’empécher toute
tentative d’imposer à la Suisse la conclusion amenant a
l’abrogation, comme « seule base possible » de l'accord.

Les conséquences logiques qui s’ensuivent sont, à notre
avis, celles-ci: que labrogation peut être envisagée comme
base possible de l'accord, et que, même si la question posée
dans l'article premier, alinéa premier, du compromis est
répondue d’après la formule que la Suisse a suggérée et
que la Cour a adoptée, il ne s'ensuit pas que cette réponse
épuise l'interprétation de la question concernant le but de
l'article 435, alinéa 2. En effet, la réponse donnée ne vise,
comme nous venons de le constater, que les rapports entre
la France et la Suisse à l'égard des négociations, mais ne

83
176 OPINION DE M. ALTAMIRA ET DE SIR CECIL HURST

peut préjuger en quoi que ce soit le sens qu’a eu, pour les
Puissances signataires du Traité de Versailles, l’article 435
de ce traité. |

La question concernant le but de l’article tel quel reste
donc intacte et, en tout état de cause, il ne peut y être
répondu par une décision qui toucherait un aspect tout à
fait différent de celui qui correspond à la lettre et à l'esprit
de l’article pris en lui-même. Donc aussi, la transformation de
la réponse donnée sur la base du mot « obligatoirement »
en une réponse où ce mot aurait disparu (et, en conséquence,
aussi l'interprétation dont il découle) ne semble pas justifiée.
Il faut laisser à la réponse faite à la question du compromis
la portée ‘limitée qui lui correspond et que nous ne discutons
pas, laissant libre en même temps l'interprétation de l’autre
aspect qui n’a pas été compris dans l’article premier de ce
compromis.

A cet autre aspect l’on ne peut, à notre avis, répondre que
par Vaffirmative, en disant que l’article 435 a eu pour but
d’abroger les zones, dans ce sens que les Puissances signataires
ont pensé que le défaut de correspondance entre les stipulations
anciennes et les circonstances actuélles conseillait cette abro-
gation des zones et que, méme én ne voulant pas Vimposer
a-la Suisse, . non signataire du traité, elles estimaient que
l'accord’ prévu doit aboutir à ce résultat, comme l'avait
fait l'accord concernant la zone neutralisée. Le texte même
de l’article tout entier est d’ailleurs, à notre avis, une démon-
stration claire du fait que l'opinion y exprimée par les Hautes
Parties contractantes signale en même temps le but que vise
l'article. Ce n’est pas seulement Je sens de l'alinéa 2, mais aussi
celui de l'alinéa premier. Si on suit attentivement le libellé
de cet alinéa, on verra que là les Hautes Parties contractantes ne
se. bornent pas à donner purement et simplement leur acquies-
cement à l'accord intervenu entre le Gouvernement français
et le Gouvernement suisse, mais aussi qu’elles expriment
nettement la raison de cet acquiescement. Cette raison est
que les Hautes Parties contractantes trouvent l’accord dont il
‘est fait mention conforme à la conséquence qui naturellement
se dégage de la constatation faite [par elles de la non-corres-
pondance entre les stipulations anciennes concernant la zone
neutralisée et les « circonstances actuelles ». La première phrase

84
177 OPINION DE M. ALTAMIRA ET DE SIR CECIL HURST

x

de cet alinéa, dans sa partie essentielle à cet égard, dit:
« Les Hautes Parties contractantes, tout en reconnaissant les
garanties stipulées en faveur de la Suisse … constatent
que les stipulations .... ne correspondent plus aux circonstances
actuelles. » Cette phrase est, par elle-même, dans sa tournure
_ générale, l’explication du fait que les Hautes Parties contrac-
tantes seraient disposées à accepter, comme elles l’acceptent
formellement, un accord qui abroge ces garanties. Et, pour
enlever la possibilité d’un doute sur cette signification que nous
trouvons à la première phrase de l'alinéa, le second commence
par ces mots: « En conséquence », c’est-à-dire, en conséquence
du fait de la non-correspondance entre les stipulations et les
circonstances actuelles, qui conduit à l’abrogation des garanties
reconnues en 1815. Il n’est pas inutile de faire observer que
la première phrase ne mentionne pasil’accord et, par conséquent,
ne peut pas lui être appliquée par elle-même — l'application ne
découle que du lien établi par les mots « en conséquence » de la
deuxième phrase, entre le principe posé dans la première et
le fait, non de l'accord, mais de l'acceptation de l’accord par
la formule rituelle de « prendre acte ». Il est sûr que, si
l'accord n’eût pas été conforme audit principe, les Hautes
Parties contractantes ne l’auraient pas accepté.

‘Cette interprétation n'est pas incompatible avec celle qui a
été donnée à la question concrète du compromis, parce que
chacune d'elles se trouve d’accord avec un des deux éléments
qui constituent le contenu de l’article: celui de la non-con-
formité entre les « stipulations » relatives aux zones et les
« circonstances actuelles », catégoriquement affirmée par les
Puissances, et celui du respect de la volonté de la Suisse
qui doit jouer librement dans la recherche de l’accord, puisque
cet État n’a pas été partie signataire du traité.

D'autre part, ces deux éléments et leur interprétation respec-
tive conduisent naturellement à des conséquences différentes.
Pour autant qu'il s’agit de négociations en vue d'aboutir à
un accord entre la France et la Suisse, il ne semble pas dou-

teux que ce dernier pays jouisse, sans contradiction possible,
85
178 OPINION DE M. ALTAMIRA ET DE SIR CECIL HURST

de l'avantage de ne pas se voir imposer l’abrogation, ni comme
seule base des négociations, ni par un acte unilatéral quel-
conque de la France. En revanche, aussitôt que les Parties
sortent de ce cadre, l’autre aspect de l’article semble devoir
prendre le dessus. C'est cela, à notre avis, qu’a prévu et qu'a
voulu rendre juridiquement possible le compromis par son
article 2, dans le cas où les nouvelles négociations visées dans
Valinéa 2 de l’article premier n’améneraient pas à un accord.
Or, ces négociations, considérées comme les seules possibles par
le compromis, n’ont pas abouti à l’accord, non plus que les
nouvelles négociations que la Cour a accordées dans son ordon-
nance de 1930. L'hypothèse énoncée dans les premières lignes
de l’article 2 du compromis s'étant ainsi produite, la faculté,
conférée dans cette éventualité à la Cour, entre en jeu et doit
être réalisée telle qu'elle a été libellée dans ledit article.

Or, si, d’après cet article (al. x), il appartient maintenant à la Cour
« de prononcer sa décision sur la question formulée dans l’arti-
cle premier ci-dessus » et aussi « régler pour la durée qu’il lui
appartiendra de déterminer, et en tenant compte des circonstances
actuelles, l’ensemble des questions qu’implique l'exécution de
l'alinéa 2 de l’article 435 du Traité de Versailles », il est pour
nous évident: 1° que I’« ensemble » des questions veut dire
« toutes » les questions, et non pas seulement celle qui, dans
le domaine de l’idée qu’exprime l’article premier du compromis,
correspond au stade des négociations pour arriver à un accord,
stade qui n’est plus possible dans la procédure actuelle et qui
ne vise que la dernière phrase de l’article 435, alinéa 2;
2° que dans cet «ensemble», se pose nécessairement la question
du but de cet article, d’après ses auteurs, donc, de la réali-
sation de ce but. Autrement, il est certain que l'exécution de
l’article demandée par le compromis ne se produirait pas et
qu’en conséquence la volonté des Parties à ce compromis ne
serait pas non plus remplie. Pour ces motifs, nous croyons que
la Cour aurait dû procéder au règlement de toutes les questions
qu’implique cette exécution (sous réserve de ce qui correspond
à l'alinéa 2 de l’article 2 du compromis), donc de la question
concernant le but de l’article 435 du Traité de Versailles, en
Yexaminant au fond, c’est-à-dire par rapport aux « circon-
stances actuelles », condition commune à l’article 435 et au
compromis, au lieu de se borner à la résolution tout à fait

86
179 OPINION DE M. ALTAMIRA ET.DE SIR CECIL HURST

concrète, et par là même partielle, qu’envisage l’article premier
du compromis.

A

Que la faculté donnée à la Cour par le compromis dans
son article 2, alinéa premier, comprenne la possibilité d’exé-
cuter l’article 435, alinéa 2, ainsi que nous comprenons cette
exécution, cela est, selon nous, démontré non seulement par.
les arguments ci-dessus exprimés, mais aussi par les considé-
rations suivantes.

Le motif pour lequel la France et la Suisse ont été chargées
‘par Particle 435 de réaliser l'accord envisagé à ce moment
aussi bien qu’il l’a été par la Cour en 1929 et 1930, confor-
mément au compromis, apparaît précisément dans l'opinion
qu'ont exprimée en 1919 les signataires du Traité de Versailles,
en formulant la première partie du deuxième alinéa de
l’article 435. Ce motif est que les stipulations des anciens
traités, dans la mesure où ils ont trait aux zones franches,
ne correspondent plus aux circonstances actuelles. Il est à
remarquer que les termes dans lesquels cette opinion est
exprimée audit article, ne contiennent aucune restriction ni
aucune application singulière et exclusive de la non-correspon-
dance entre les stipulations de 1815 et les autres actes com-
plémentaires à un élément quelconque du régime qui existait
alors, mais qu’au contraire cette constatation de la non-
“correspondance embrasse, dans la lettre de l’article, le contenu
tout entier des stipulations.

Donc, aussi bien si l’on pense que I’élément essentiel du
régime se trouverait dans le retrait de la ligne douanière fran-
‘caise, que si l’on croit que cet élément consiste dans des avantages
économiques, compatibles avec le placement du cordon douanier à
la frontière politique française, le fait de la non-correspondance du
régime avec les « circonstances actuelles » conserve toute sa force,
pour autant qu'il exprime le sens de l’article et, par suite, la
pensée des Puissances signataires. Il est d’ailleurs certain qu'on
ne peut oublier que c’est cette interprétation de l’article 435,
alinéa 2, qui a servi de base, en 1921, au projet de conven-
tion entre la Suisse et la France, d’après lequel les zones
étaient abrogées, projet qui fut approuvé par les Parlements

87
180 OPINION DE M. ALTAMIRA ET DE SIR CECIL HURST

des deux Etats, bien qu’il ait été plus tard renversé par le
referendum populaire suisse. En même temps, ce projet, à
notre avis, exprimait clairement qu'en l’adoptant, les pouvoirs
exécutifs des deux États croyaient bien réaliser l'accord prévu
dans la dernière phrase de l'article 435, alinéa 2, du Traité
de Versailles.

Il est aussi exact que même après l'échec du projet de
convention de 1921, la possibilité du résultat consacré dans ce
projet n’a pas cessé d’être envisagée comme un résultat éven-
tuel des négociations des Parties. La Cour a reconnu, elle-
même, l'existence de cette possibilité; ce qui veut dire, évi-
demment, une fois de plus, que l’abrogation des zones n'est
pas en elle-même une solution qui soit en contradiction essen-
tielle avec les intérêts et les nécessités économiques de la
Suisse et des zones, non plus qu'avec le sens de l’article 435
du Traité de Versailles. Et c’est encore pour ce motif que
nous ne pouvons pas voir (le texte de l’article 2, alinéa
premier, du compromis étant à part) dans la restriction que
la Cour a estimé lui être imposée, une conséquence inexcu-
sable de la réponse à l’article premier. En réalité, cette réponse
n'a rien. à faire avec l'hypothèse par laquelle débute l'alinéa
premier de l’article 2 du compromis, donc avec la mission qui,
cette hypothèse étant devenue un fait, incombe à la Cour.

Cette indépendance de l’article 2 à l’égard de l’article pre-
mier du même compromis s'explique aussi par le raisonne-
ment suivant, fondé sur des faits connus, et non contesté,
A l’époque où fut conclu le compromis destiné à soumettre à
la Cour le différend qui existait entre les deux Gouvernements,
la France avait, par un acte unilatéral, supprimé les zones,
pour autant que ce régime s'exprime dans le fait du retrait du
cordon douanier. La France était alors d'avis que l’article 435
du Traité de Versailles, avec ses annexes, avait abrogé les
anciens traités, qui étaient le fondement du droit de la Suisse,
que ce droit avait cessé d'exister et qu’elle était, par suite,
fondée à transférer son cordon douanier à sa frontière poli-
tique, qu'un accord fût, ou non, réalisé avec la Suisse. C’est
pour décider si ce point de vue était ou non correct, mais
seulement pour cela, que la question énoncée à l’article pre-

mier du compromis fut posée à la Cour et que celle-ci énonça,
88
181 OPINION DE M. ALTAMIRA ET DE SIR CECIL HURST

en 1929, son interprétation de l’article 435, alinéa 2, du Traité
de Versailles dans les termes que lon sait. |

Maintenant, les conditions sont tout autres. A notre avis,
la Cour doit, par son arrêt, régler l’ensemble, c’est-à-dire la
totalité des questions soulevées par l'exécution dudit article
que les Parties auraient résolues dans leur accord éventuel.
Faute de ce faire, la Cour laisse non accompli le mandat des
Parties, qui se trouve, selon nous, exprimé catégoriquement
dans l’article 2, alinéa premier, du compromis, et, en même
temps, l'article 435, alinéa 2, du Traité de Versailles en ce
qui touche le règlement nouveau du régime des zones.

Il est, en effet, évident pour nous que ce que la Cour a
reçu de la Suisse, aussi bien que de la France, en vertu de
cet article 2 du compromis, c’est le pouvoir de régler toutes
les questions qu’implique l'exécution de l’article 435, alinéa 2,
dont une partie est l'établissement du nouveau régime où
les modifications peuvent arriver jusqu’au changement de ce
qu'on a qualifié de « structure » des zones pour autant que
cette structure se trouverait représentée par le placement du
cordon douanier français en retrait de la frontière politique.

La différence à cet égard entre l’article 435 du Traité de
Versailles et l’article 2 du compromis se trouve dans le fait,
parfaitement explicable, que le Traité de Versailles, auquel
la Suisse n’a pas été partie, n’a pas cru pouvoir envisager
l'établissement du nouveau régime (qu’il estimait évidemment
devoir s’opérer sur la base de la contradiction entre « les
stipulations anciennes » et « les circonstances actuelles ») que
grâce à un accord entre la Suisse et la France, tandis que le
compromis de 1924, qui a été rédigé, accepté et signé par ces
deux Etats, pouvait — et il l’a fait catégoriquement — charger
la Cour de réaliser ce que les Parties auraient pu faire en 1930
et en 1931 comme elles l’avaient fait en 1921. Donc, et sans
préjuger pour cela les termes mémes du réglement que la Cour
aurait a établir d’aprés sa propre conviction, il nous semble

89
182 OPINION DE M. ALTAMIRA ET DE SIR CECIL HURST

certain que la Cour peut licitement jouir de la même liberté
d'appréciation que les Parties pour déterminer le système qui,
vraiment, correspondrait aux circonstances actuelles et à la
pensée de l'article 435 du Traité de Versailles.

Nous avons dit « la même liberté » que les Parties, mais en
réalité c’est une liberté plus grande, non seulement de par la
nature propre de la Cour, mais aussi parce que les gouverne-
ments se trouvent parfois liés par des difficultés constitution-
nelles ou de circonstances, correspondant au domaine de la
politique intérieure, difficultés qui sont étrangères à l’activité
de la Cour. |

D'autre part, la note suisse du 5 mai 1919 ne peut, du fait
de l'existence de la convention dite compromis de 1924, pro-
duire les effets qu’elle a déployés avant cet engagement. Aussi
bien, cette note, n'étant qu’une des annexes de l’article 435
du Traité de Versailles, n’entre en ligne de compte pour l’inter-
prétation de l’article 2 du compromis, qui ne parle que de
l’article 435 tel qu'il est. Aucune adjonction de mots qui ne
se trouvent pas dans le libellé dudit article du compromis
n’est possible, à notre avis, sans le dénaturer et lui faire dire
des choses qui ne s’y trouvent pas. Il nous est vraiment impos-
sible de prendre le texte du compromis autrement que tel
qu'il a été rédigé et. soumis à la Cour.

D'ailleurs, et au sujet de la mission actuelle de la Cour prise
dans son ensemble, il nous semble impossible de concevoir la
rédaction, et moins encore l'acceptation par les Parties, d’un
compromis composé de cinq articles, dont deux sont de subs-
tance, et qui pourrait avoir pour conséquence de réduire son
effet juridique à la question contenue dans un seul de ces
articles (dans le cas d’espèce, l’article premier, alinéa premier).
Or, c’est à cette conséquence que l’on aboutit en limitant pra-
tiquement la réponse au compromis de 1924 au seul point
de droit de son article premier et en subordonnant a ce point
seul l’arrêt que demande l’article 2. Il n’est pas, selon nous,
possible de concevoir, étant donné la psychologie humaine
et plus encore celle des gouvernements, qu’un compromis tel

90
Bw

183 OPINION DE M. ALTAMIRA ET DE SIR CECIL HURST

que celui qui est en cause puisse étre adopté par. deux Etats
dont l’un, la France, a soutenu depuis le premier moment
la thèse de l’abrogation des zones, et que dans ce compromis
puisse se trouver. un article dont l'interprétation et l'exécu-
tion ne pourraient être qu’exclusivement favorables à. la thèse
contraire. L’alternative, c'est-à-dire la prévision de l'application
de l’article à l’une ou à l’autre des deux thèses, est sans doute
la position naturelle dans ce cas, mais favorise délibérément
l'une d'elles; cela surpasse tout ce qu’on peut imaginer de
désintéressement dans la volonté d’un État. Cette conclusion
ne pouvant par elle-même être envisagée, l'exclusion d’une
interprétation de l’article 2, alinéa premier, comme étant appli-
cable aussi bien au point de vue de la Suisse qu’à celui de
la France, semble être la plus fondée. Dans le cas où l’on
pourrait arriver à toute autre interprétation, il nous semble
qu’au lieu d’imputer au compromis un non-sens, il serait plus
raisonnable de penser que c’est l'interprétation qui se trompe.

Il reste à examiner cette question de l’article 2, alinéa pre-
mier, du compromis du point de vue de la Cour elle-même,
c'est-à-dire de sa compétence, et, à ce sujet, nous pouvons
dire ce qui suit.

Nous n’arrivons pas à voir dans le texte, aussi bien que dans
l'interprétation, qui nous semble bonne, des articles 36 et 38
du Statut de la Cour, un empêchement de principe à la com-
pétence de la Cour pour établir un règlement tel que celui
qui est visé à l’article 2 du compromis, indépendamment de
ce qui a trait à la clause de l'alinéa 2. D'autre part, l’exis-
tence de cet article rend clair le fait que les Parties y ont
conféré à la Cour la plus large compétence compatible avec
l’article 38 du Statut. Enfin, il est certain que, pas une seule
fois, les Parties, dans la présente affaire, n’ont mis en doute,
pendant la procédure, qu’à leur avis la Cour fût compétente
pour exécuter ce que dit l’article 2, alinéa premier, du compro-
mis. Elles ont même pensé que la Cour pourrait aussi statuer
sur le point que vise l'alinéa 2 de cet farticle, ce que la Cour,
avec raison, a refusé de faire; et en cela, nous sommes d’ac-

cord avec l'arrêt.

gr
184 OPINION DE M. ALTAMIRA ET DE SIR CECIL HURST

e

Dès lors, il nous semble que la compétence de la [Cour se
trouve établie à l'égard de cet alinéa premier de l’article 2
du compromis, “et que le règlement qu’on y demande, qu’il soit
ou non dans sa totalité, comme on dit, un règlement d’oppor-
tunité, aura pour bases juridiques, d’une part l’article 2 du
compromis, d'autre part l'article 435 du Traité de Versailles,
dans leur condition commune de conventions internationales
et de textes réglant la compétence de la Cour dans la
présente affaire. Il semble évident pour nous que l'existence
de ces normes, l’une émanant des Puissances signataires des
anciennes stipulations, l’autre des deux Gouvernements par-
ties à l'affaire, donne au règlement de celle-ci une base juri-
dique de droit international positif. Par ce fait, le règlement
d’après les « circonstances actuelles », bien qu’il doive emprun-
ter des critères à des éléments qui, ainsi qu'il en est pour les
questions économiques, n’appartiennent pas au droit préexistant
des Parties, c'est-à-dire qui dépendraient des « circonstances
actuelles », n’en est pas moins un règlement d’après le droit,
à savoir, d’après la règle que ces mêmes Parties ont fixée
dans le compromis en vue d'aboutir à la solution définitive
de l'affaire par le moyen d’un arrêt de la Cour, substitué &
leur accord volontaire.

On pourrait opposer à ce raisonnement l’objection tirée de
la distinction qui a été faite entre la structure des zones et
leur régime économique. Si cette distinction était non seule-
ment exacte et possible, mais aussi nécessaire, on pourrait
arriver, par exemple, à la conclusion de maintenir la structure
et de modifier le régime économique. Cela supposerait que la
structure, en tant que telle, serait l'élément permanent des
zones, tandis que les régles ou avantages économiques seraient
l'élément modifiable. Mais la première hypothèse est, d’après
notre [opinion, loin d’être fondée.

En effet, s’il est vrai — et nous le reconnaissons sans réserve
— que, pour l'exercice du droit qu’à l'égard des négociations
entre les Parties a visé la dernière phrase de article 435,
alinéa 2, du Traité de Versailles, il est nécessaire que l’acte
exécuté par la France en 1923 soit considéré comme illégi-
time et annulé, il ne s'ensuit pas de là que le système des

02
185 OPINION DE M. ALTAMIRA ET DE SIR CECIL HURST

zones doive nécessairement se baser toujours sur le fait du
placement du cordon douanier français en retrait de la fron-
tière politique. Les mêmes avantages douaniers que le retrait
représente peuvent être obtenus, . la volonté de l'État en
question aidant, par d’autres moyens qui dépendent aussi du
même ressort. La Convention de 1921 a démontré, en fait,
que cela était. possible et, devant cette démonstration, on ne
peut pas soutenir maintenant que les avantages économiques du
système, qui ont toujours été estimés comme le bénéfice fonda-
mental du régime, ne peuvent être réalisés que par le fait de
la non-coïncidence du cordon douanier et de la frontière poli-
tique. Cela reviendrait à méconnaître qu’un État puisse éta-
blir un régime libre-échangiste, même très développé, sans
déplacer son cordon douanier; et cependant, cela a été pos-
sible maintes fois et continuera à être possible, sauf si le
libre-échange arrivait un jour à être absolu. Mais alors il n’y
aurait pas non plus de retrait du cordon douanier, puisque
ce seraient les douanes elles-mêmes qui cesseraient d’exister

en tous lieux du territoire.

Pour terminer, nous devons faire les plus grandes réserves
à l'égard de la théorie qui voudrait ériger en principe la
règle selon laquelle les droits accordés à autrui dans des
conventions internationales auxquelles le pays appelé à béné-
ficier ne serait pas. partie, ne pourraient être modifiés ou
même supprimés par ceux qui les ont accordés, sans le
consentement dudit État tiers. Pareille théorie ferait courir de
tels dangers à l'avenir des conventions de ce genre qui sont
en vigueur, qu'en vérité il importe de ne pas risquer dese
fonder sur elle pour arriver à n'importe quelle conclusion.
Heureusement, dans le cas d'espèce, cette question ne se
pose pas, puisque la dernière phrase de l’alinéa 2 de l’article 435
semble placer la situation respective des Puissances signa-
taires du Traité de Versailles et la Suisse sur un autre plan

à l'égard de l’abrogation forcée des zones entre la Suisse et
la France.

r

(Signé) RAFAEL ALTAMIRA.
( » ) C J..B. Hurst.

93
